Name: 93/469/EEC: Commission Decision of 26 July 1993 amending Commission Decisions 92/322/EEC, 92/323/EEC, 92/324/EEC, 92/325/EEC, 92/401/EEC, 92/402/EEC, 92/460/EEC, 92/461/EEC, 92/462/EEC and 92/463/EEC, concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Hungary, Poland, Czechoslovakia, Bulgaria, Norway, Romania, Switzerland, Sweden, Finland and Iceland
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  cooperation policy;  means of agricultural production;  tariff policy
 Date Published: 1993-08-28

 Avis juridique important|31993D046993/469/EEC: Commission Decision of 26 July 1993 amending Commission Decisions 92/322/EEC, 92/323/EEC, 92/324/EEC, 92/325/EEC, 92/401/EEC, 92/402/EEC, 92/460/EEC, 92/461/EEC, 92/462/EEC and 92/463/EEC, concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Hungary, Poland, Czechoslovakia, Bulgaria, Norway, Romania, Switzerland, Sweden, Finland and Iceland Official Journal L 218 , 28/08/1993 P. 0058 - 0058COMMISSION DECISION of 26 July 1993 amending Commission Decisions 92/322/EEC, 92/323/EEC, 92/324/EEC, 92/325/EEC, 92/401/EEC, 92/402/EEC, 92/460/EEC, 92/461/EEC, 92/462/EEC and 92/463/EEC, concerning animal health conditions and veterinary certificates for the import of domestic animals of the bovine and porcine species from Hungary, Poland, Czechoslovakia, Bulgaria, Norway, Romania, Switzerland, Sweden, Finland and Iceland(93/469/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Council Regulation (EEC) No 1601/92 (2), and in particular Article 8 thereof, Whereas Commission Decisions 92/322/EEC (3), 92/323/EEC (4), 92/324/EEC (5), 92/325/EEC (6), 92/401/EEC (7), 92/402/EEC (8), 92/460/EEC (9), 92/461/EEC (10), 92/462/EEC (11) and 92/463/EEC (12) establish animals health conditions and veterinary certificates for the import of domestic animal of the bovine and porcine species from Hungary, Poland, Czechoslovakia, Bulgaria, Norway, Romania, Switzerland, Sweden, Finland and Iceland; Whereas Member States have submitted plans to the Commission for control and eradication of certain animal diseases which involve additional health conditions within the Member States; Whereas in respect of the abovementioned Decisions Member States were authorized to operate similar animal health conditions on importation of animals until 31 December 1992; Whereas the additional health conditions continue to operate within Member States; it is therefore necessary to authorize Member States to operate them in respect of importation of animals until 31 December 1993; Whereas it is necessary to amend the abovementioned Decisions accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decisions 92/322/EEC, 92/323/EEC, 92/324/EEC, 92/325/EEC, 92/401/EEC, 92/402/EEC, 92/460/EEC, 92/461/EEC, 92/462/EEC and 92/463/EEC the date '31 December 1992' is replaced by '31 December 1993'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 177, 30. 6. 1992, p. 1. (4) OJ No L 177, 30. 6. 1992, p. 18. (5) OJ No L 177, 30. 6. 1992, p. 35. (6) OJ No L 177, 30. 6. 1992, p. 52. (7) OJ No L 224, 8. 8. 1992, p. 1. (8) OJ No L 224, 8. 8. 1992, p. 18. (9) OJ No L 261, 7. 9. 1992, p. 1. (10) OJ No L 261, 7. 9. 1992, p. 18. (11) OJ No L 261, 7. 9. 1992, p. 34. (12) OJ No L 261, 7. 9. 1992, p. 50.